SUMMARY ORDER

Petitioners Kemal Papraniku, along with his wife, Ljutfije, and daughter, Tirona, all citizens of Macedonia, seek review of an April 18, 2006 order of the BIA affirming the December 2, 2004 decision of Immigration Judge (“IJ”) Paul A. DeFonzo denying their applications for asylum and withholding of removal. In re Papraniku et al, Nos. A96 265 973/974/975 (B.I.A. Apr. 18, 2006), ajfg Nos. A96 265 973/974/975 (Immig. Ct. N.Y. City Dec. 2, 2004). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA adopts the decision of the IJ and supplements the IJ’s decision, this Court reviews the decision of the IJ as supplemented by the BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.2005). We treat the agency’s factual findings, including adverse credibility findings, as “conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).
As an initial matter, this Court lacks jurisdiction to review the IJ’s denial of Kemal and Ljutfije’s asylum claims on the ground that they failed to prove that they *5filed their applications within one year of their entry into the United States. 8 U.S.C. § 1158(a)(3). Although we retain jurisdiction to review colorable constitutional claims and questions of law, petitioners have presented no such argument. See Saloum v. U.S. Citizenship & Immigration Servs., 437 F.3d 238, 242-43 (2d Cir.2006). Petitioners argue that their failure to file their applications within one year should be excused due to extraordinary circumstances that prevented them from making a timely filing, 8 C.F.R. § 208.4(a)(5), but this argument was rejected by the IJ, and his application of law to fact is not reviewable.
As to Tirona Papraniku’s asylum claim, the only one not pretermitted on the untimeliness ground, the IJ’s adverse credibility finding was supported by substantial and material inconsistencies in the testimony of all three petitioners and their supporting witness, most notably in the accounts of Kemal Papraniku’s arrests by Macedonian authorities, first in 1996 and then again in the spring of 1999. Moreover, because the petitioners relied on this same testimony to establish a likelihood of future persecution, the adverse credibility determination also forecloses their claims for withholding of removal. See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.2006).
For the foregoing reasons, the petition for review is DISMISSED in part and DENIED in part. The pending motion for a stay of removal in this petition is DISMISSED as moot.